Case: 15-10340      Document: 00513355327         Page: 1    Date Filed: 01/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-10340                                   FILED
                                  Summary Calendar                          January 25, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LANDERS MARSHALL ISOM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CR-223


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       After his motion to dismiss the indictment was denied, Landers Marshall
Isom entered an unconditional guilty plea to one count of possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Isom now
alleges that his plea is not supported by a sufficient factual basis to establish
the jurisdictional element of the offense because the Government failed to
establish that he knew that the firearm had traveled in interstate commerce


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10340     Document: 00513355327     Page: 2   Date Filed: 01/25/2016


                                  No. 15-10340

or that his possession of the firearm affected interstate commerce sufficiently
to establish jurisdiction under the commerce clause. Isom acknowledges that
this court has held that the Government need not prove such knowledge, but
contends that this court’s precedent has been called into question by the
Supreme Court’s opinion in McFadden v. United States, 135 S. Ct. 2298 (2015).
He further argues that § 922(g)(1) is unconstitutional in light of the Supreme
Court’s decision in Nat’l Fed’n of Indep. Bus. v. Sebelius, 132 S. Ct. 2566 (2012)
(NFIB), which he contends limits Congress’s authority to regulate activity
under the commerce clause. The Government moves for summary affirmance
on the ground that all of Isom’s claims are foreclosed or, alternatively, for an
extension of time to file a responsive brief.
      “Rule 11(b)(3) requires a district court taking a guilty plea to make
certain that the factual conduct admitted by the defendant is sufficient as a
matter of law to establish a violation of the statute to which he entered his
plea.” United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010) (footnote
omitted). To establish a violation of 18 U.S.C. § 922(g)(1), the government must
prove three elements beyond a reasonable doubt: (1) that the defendant
previously had been convicted of a felony; (2) that he knowingly possessed a
firearm; and (3) that the firearm traveled in or affected interstate commerce.
See United States v. Ferguson, 211 F.3d 878, 885 n.4 (5th Cir. 2000).
      Although Isom moved to dismiss the indictment prior to pleading guilty,
he did not challenge “the adequacy of the factual basis underlying [his] guilty
plea in the district court, either by making [his] plea conditional pursuant to
Rule 11(a)(2) or by objecting thereafter” in response the magistrate judge’s
report or at sentencing. See United States v. Marek, 238 F.3d 310, 315 (5th
Cir. 2010) (en banc). Accordingly, we review Isom’s challenges to the factual
basis for his plea for plain error only. See United States v. Johnson, 194 F.3d
2
    Case: 15-10340     Document: 00513355327     Page: 3   Date Filed: 01/25/2016


                                  No. 15-10340

657, 660 (5th Cir. 1999), vacated on other grounds, 530 U.S. 1201 (2000). To
establish plain error, he must show a forfeited error that is clear or obvious
that affects his substantial rights. See Puckett v. United States, 556 U.S. 129,
135 (2009). If he makes such a showing, this court has the discretion to correct
the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. See id.
      With respect to the mens rea necessary to support a conviction under
§ 922(g)(1), Isom fails to establish error, much less plain error. This court has
repeatedly held that there is no mens rea requirement as to the jurisdictional
element of § 922(g). See, e.g., United States v. Rose, 587 F.3d 695, 705 (5th Cir.
2009); United States v. Schmidt, 487 F.3d 253, 254-55 (5th Cir. 2007). We are
bound by this precedent, as nothing in McFadden explicitly or effectively
overrules it. See United States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir.
2013). Nor can Isom establish plain error with respect to his commerce clause
challenges, as they are foreclosed. See id. at 145-46.
      The judgment of the district court is AFFIRMED. The Government’s
motions for summary affirmance and, alternatively, for an extension of time to
file an appellate brief, are DENIED.




                                        3